Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 06/22/2021, with respect to Non-Final Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Status
3.	Claims 21-40 are pending in the application. Claims 1-20 are cancelled.
Allowable Subject Matter
4.	Claims 21-40 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 21, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the test fixture is moveable with respect to the plurality of light emitting elements to maintain a pre-determined distance between the plurality of light emitting elements and the plurality of light detection -2-Application No.: 16/579,487 Attorney Docket No.: 05793.3670-01000 elements, the pre-determined distance being based on at least one of wavelength, intensity, saturation, or hue of light emitted by the light emitting elements” in combination with other limitations of the claim.
7.	Claims 22-31 are also allowed as they further limit claim 21.
8.	Regarding claim 32, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the test fixture is moveable with respect to the plurality of light emitting elements to maintain a pre-determined distance between the plurality of light emitting elements and the plurality of light detection elements, the pre-determined distance being based on at least one of wavelength, intensity, saturation, or hue of light emitted by the light emitting elements” in combination with other limitations of the claim.
9.	Claims 33-40 are also allowed as they further limit claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868